Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments remarks regarding the drawing objections and the 35 USC 112 rejections has been fully considered and accepted.  The drawing objections and the 35 USC 112 rejections of 3/17/2022 has been withdrawn.

Applicant's arguments filed 7/13/2022 with respect to 35 U.S.C. 102 rejections have been fully considered but they are not persuasive. 
Applicant’s first argument is quoted below:
As shown above, the image acquisition unit (12) and the mechanical probe (13) are included in the assembly unit (B). According to the specification, "[t]he structural combination of the image acquisition unit and the mechanical probe into one structural unit offers the advantage that a fully automatic measurement on the workpiece probe can be realized, preferably without moving the workpiece probe itself and/or measuring device. In particular, this automatic measurement requires no manual intervention by the operating personnel during the execution of the corresponding measuring and testing method" (pg. 2, lines 26-30). Alternative configurations of the assembly unit are shown in FIGs. 7-11.

In response to the argument above, note that Ariga teaches a measuring unit 1 as seen at Figs. 1 and 2 and paragraph [0032] states “the measuring unit 1 includes, for example, an illumination device 11 that illuminates the surface of the sample S, a camera 12 that takes an image of the surface of the sample S, an indenter shaft 14 having an indenter 14a, objective lenses 15, and a turret 16 that is rotatable to allow switching of the indenter shaft 14 and either objective lens 15 from each other”.  Thus, measuring unit 1 is considered as the claimed “assembly unit” which houses both the camera 12 (i.e. image acquisition unit) as well as the indenter shaft 14 (i.e. mechanical probe 13).  Therefore, Examiner believes that the invention is reasonably met with prior art of Ariga (see rejection below).

Applicant’s arguments with respect to the remaining pending claim(s) have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 – 30, 32, 33, 35, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0047712 A1 to Ariga et al. (hereinafter “Ariga”).

Regarding Claim 26, Ariga teaches a measuring device (hardness tester 100, Fig. 1) for determining at least one mechanical property of a workpiece sample (see abstract and Figs. 1, 2 illustrating a hardness tester that measures a size of an indent to determine the hardness of a sample “S”, see paragraph [0030]), comprising 
at least one image acquisition unit (see paragraphs [0032] – [0034] describing the measuring unit 1 includes an illumination device 11 and a camera 12 that takes an image of the surface of sample “S”, see Figs. 2, 3) for optically determining a workpiece geometry of the workpiece sample (see paragraphs [0045], [0087] describing image information obtained from the camera that is used to determine geometry such as length of the indent exerted on the sample), and 
at least one mechanical probe (see indenter shaft 14, Fig. 2, see paragraph [0032]) for generating an impression in the workpiece sample (see paragraph [0035] describing the indenter shaft 14 comprising an indenter 14a that applies a load to the sample “S”, see Fig. 2), 
wherein, at least the image acquisition unit (camera 12) and the mechanical probe (indenter shaft 14) together form an assembly unit (see paragraph [0032] stating “the measuring unit 1 includes, for example, an illumination device 11 that illuminates the surface of the sample S, a camera 12 that takes an image of the surface of the sample S, an indenter shaft 14 having an indenter 14a, objective lenses 15, and a turret 16 that is rotatable to allow switching of the indenter shaft 14 and either objective lens 15 from each other”, thus measuring unit 1 that includes both the imaging unit and the mechanical probe is considered as the claimed assembly unit, see Figs. 2, 3).  

Regarding Claim 27, Ariga teaches wherein, a workpiece receptacle (see sample stage 2 with a sample fixer 2a, Fig. 2) is provided for fixing and testing the workpiece sample (see paragraph [0041]).  

Regarding Claim 28, Ariga teaches wherein, at least one drive unit is provided for at least partially positioning at least the workpiece receptacle (see for instance XY stage 3 that moves the sample stage in a horizontal direction, autofocusing stage 4 that adjusts the focus in the “Z” direction as seen at Fig. 2 and/or lift mechanism 5 that vertically moves the sample stage 2, see paragraph [0031]), the image acquisition unit or the mechanical probe relative to one another (see also the turret 16, Fig. 2 that allows movement of the indenter/probe 14, see paragraph [0032]).  

Regarding Claim 29, Ariga teaches wherein, the assembly unit (see measuring unit 1, Figs. 1, 2 can be considered as the assembly unit as claimed) comprises at least one adjusting element (turret 16, Figs. 2, 3), as a result of which at least the image acquisition unit (12, Fig. 3) and the mechanical probe (14) are arranged so as to be movable relative to one another (see arrangement at Fig. 3 illustrating the turret 16 comprising the indenter 14 being movable relative to the camera 12), wherein the adjusting element (16) only moves the image acquisition unit or the mechanical probe (see paragraph [0040] describing the turret 16 that is capable of rotating to allow the indenter shaft 14 to be positioned above the sample S, while the camera 12 is fixed).  


Regarding Claim 30, Ariga teaches wherein, 
at least one adjusting element (turret 16) of the assembly unit (1) can be moved by a drive unit (see controller 6 that controls movement of respective elements, see Fig. 4, see paragraph [0039]), 
wherein at least two adjusting elements (see for instance lift mechanism 5, drive mechanism 3A that can be considered as additional adjusting elements and which are being driven by the controller 6 as seen at Fig. 4 and paragraphs [0042] – [0044]) can be driven by a drive unit (6).  

Regarding Claim 32, Ariga teaches wherein, at least the image acquisition unit (12), the mechanical probe (14), the drive unit (see drive mechanism 3A and/or turret drive mechanism 16A, Fig. 4 that drive the respective parts 3, 16, Fig. 2) and the workpiece receptacle (2) are arranged on a test frame (see main body 10, Figs. 1, 2).  

Regarding Claim 33, Ariga teaches wherein, the mechanical probe (14) has a probe tip (indenter 14a, Fig. 2, see paragraph [0032]).  

Regarding Claim 35, Ariga teaches wherein, a light source (see illumination device 11, Fig. 3, see paragraph [0032]) is provided, wherein the assembly unit (1) comprises the light source (see Fig. 3).  

Regarding Claim 36, Ariga teaches wherein, at least the measuring device can be arranged or moved on a supporting arm (see supporting structures as seen at Fig. 1 that support the hardness tester 100, such as main body 10, measuring unit 1), or at least that the measuring device forms a feedback in a control loop of a manufacturing or processing method of the workpiece samples (see Fig. 4 illustrating a feedback loop with controller 6 of processing the samples), wherein the measuring device transmits the respective specific mechanical properties of a workpiece sample to a spaced-apart electronic unit (see Fig. 1 illustrating spaced apart electronic units 7, 8 and controller 6 configured to transmit signals to/from the controller, see paragraphs [0042] – [0054]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 34, 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga.

Regarding Claim 31, Ariga teaches wherein, the assembly unit (1) comprises at least one deflection unit (see multiple mirrors and lenses at Fig. 3, see paragraph [0034]), whereby a beam path of the image acquisition unit (12) can be deflected (see deflected light paths from 1h, 1g, 1d, 1e and lens 15 as indicated at Fig. 3), wherein an adjusting element is provided for adjusting at least one mirror (see for instance the turret 16 that can reasonably be considered as an adjusting element, note that the turret 16 adjusts the objective lens/mirror, even though Ariga teaches adjusting the objective lens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a the lens as a mirror since objective lenses do comprise a mirror).  

Regarding Claim 34, Ariga teaches wherein, at least one depth gauge is provided for the mechanical probe, whereby at least one impression depth of the mechanical probe in the workpiece sample can be measured (see paragraph [0087] describing the CPU 61 executes the measuring unit control program so that it measures the diagonal length of the indent on the basis of the image information and further calculates the hardness of the sample from the measured diagonal length of indent, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a depth gauge as the system of Ariga carries out the length measurement of the indentation).  
Regarding Claim 37, Ariga teaches a workpiece sample (see sample “S”, Fig. 2).  Ariga is silent regarding the workpiece sample comprising a metal or its alloys, contains at least aluminum, magnesium, lead, iron, steel, stainless steel, gold, molybdenum, nickel, copper, silver, vanadium, tungsten, zinc, tin, titanium or an alloy.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a workpiece probe comprising a metal or its alloys as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   

Regarding Claim 38, Ariga teaches wherein, at least one control unit (see controller 6, Figs. 1, 4) is provided for at least controlling or regulating or evaluating data of the image acquisition unit and the drive unit wherein the measuring device (100, Figs. 1, 4) comprises at least one interface (operational unit 7 can reasonably be considered as the claimed interface) for transmitting data of the image acquisition unit and the drive unit to a spaced-apart electronics unit (see paragraphs [0034], [0035], [0039], [0042] – [0044] describing communication between the camera 12 and the drive units i.e. elements that aid in moving the different parts of the hardness tester and the controller, see also paragraphs [0057], [0069], [0078] and [0082] describing the components of the operational unit 7 that are capable of transmitting operational signals to CPU/monitor, thus reading on the invention as claimed ), wherein the interface implements a wireless data transmission, or a cable-bound data transmission (see operational unit 7, Figs. 1, 4 that transmits signals to and from the controller to a user, note that since transmission of signals exist in Ariga it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize either wireless or cable-bound transmission of data between the components, thus reading on the invention as claimed).  

Claims 39 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga in view of WO 2012168404 A1 to Bolzon Gabriella et al. (hereinafter “Gabriella”).

Regarding Claims 39 and 50, Ariga teaches a method for determining at least one mechanical property (see hardness tester 100, Fig. 1, see abstract) of a workpiece sample (see sample S, Fig. 2, see also Fig. 4 illustrating a controller 6 with storage unit 63 which includes predetermined programs to carry out the hardness test as described at paragraphs [0059] – [0068]) comprising the following steps: 
a) At least optically or tactilely detecting a workpiece geometry of the workpiece sample (see paragraphs [0032] – [0034] describing the measuring unit 1 includes an illumination device 11 and a camera 12 that takes an image of the surface of sample “S”, see Figs. 2, 3, see also paragraphs [0045], [0087] describing image information obtained from the camera that is used to determine geometry such as length of the indent exerted on the sample), 
b) Generating an impression by penetration of a mechanical probe (see indenter 14 that indents sample S, Fig. 2, see paragraphs [0032], [0035], [0087]), 
c) At least optically or tactilely detecting an impression topography of the generated impression in the workpiece sample (see paragraph [0087] stating “measures the diagonal length of the indent on the basis of the image information of the surface of the sample S from the camera 12”, thus using the image from the camera (i.e. optically), the measuring device detects an impression of the sample, thus reading on the invention as claimed, note that it would have been obvious to one having ordinary skill in the art to recognize impression topography of the generated impression from as the camera 12 provides image of the surface of the sample S as described at paragraph [0095]).
Ariga does not explicitly teach the steps of d) Computer-based simulating a theoretical impression topography using a material model, e) Comparing the simulated and the generated impression topography, and f) Determining the mechanical properties of the workpiece sample as a function of steps a) to e).
Gabriella, in the field of non-destructive determination of parameters which quantify the mechanical, elastic and/or inelastic properties of structural materials using a portable instrument suitable for indenting the material, teaches d) Computer-based simulating a theoretical impression topography using a material model, e) Comparing the simulated and the generated impression topography, and f) Determining the mechanical properties of the workpiece sample as a function of steps a) to e) (see claim 6 at pages 27 - 28, see illustration at Figs. 5 - 8 illustrating comparison between various experimental curves and results of the simulation by using the geometry of the imprint, thus reading on the invention as claimed).  
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the simulating and comparing step of Gabriella into Ariga, in order to improve accuracy of the system.
Regarding Claim 40, Ariga as modified above teaches wherein, in a step b2) after step b), at least one renewed penetration (see paragraph [0058] describing test start point, note that Ariga does not explicitly state “renewed penetration” however Ariga teaches a program that can be run multiple times using the probe 14 to indent the sample as indicated at Fig. 4, paragraphs [0059] – [0060], [0081] – [0087], therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to renew penetration of the probe as per user’s needs) of the mechanical probe (14), into the workpiece sample (S) is performed, wherein step c) follows in order to perform the detection of the respective impression topography of the generated impression in the workpiece sample (see step c) of claim 39 above).  

Regarding Claim 41, Ariga as modified above teaches wherein, a step c2) the detected workpiece geometry of the workpiece sample from step a) is taken into account in the actual detecting of the impression topography of the generated impression in the workpiece sample (see paragraph [0087] stating “measures the diagonal length of the indent on the basis of the image information of the surface of the sample S from the camera 12, and calculates the hardness of the sample S from the measured diagonal length of the indent”, thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a topography from the generated image depending on user’s desire, hence reading on the invention as claimed).  

Regarding Claim 42, Ariga as modified above teaches wherein, in step c) an acquisition of an impression topography of the generated impression in the workpiece probe takes place (see paragraphs [0087], [0095], thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a topography from the generated image depending on user’s desire, hence reading on the invention as claimed), in which subsequently a geometrical division of the impression topography of the impression generated in the workpiece sample is performed (see paragraph [0087] stating “measures the diagonal length of the indent on the basis of the image information of the surface of the sample S from the camera 12”, thus the diagonal length as described reasonably reads on the geometrical division of the invention as claimed).  

Regarding Claim 43, Ariga in view of Gabriella as modified above teaches wherein, before or in step d), determining sections of the impression topography of the generated impression in the workpiece sample on the basis of a determined axis of symmetry (see modification in view of Gabriella above, see also claim 6 and Figs. 7, 8 of Gabriella and see paragraphs [0087], [0095] of Ariga describing the image taken by the camera being displayed and further being analyzed, and thus reading on the invention as claimed).  

Regarding Claim 44, Ariga in view of Gabriella as modified above teaches wherein, step d) comprises simulating at least one FEM simulation of a theoretical impression topography is using the material model (see page 13, lines 6 - 17 of Gabriella).  

Regarding Claim 45, Ariga in view of Gabriella as modified above teaches wherein, for each step d) performed, a step c) is performed, followed by at least a step e) or step d) (see combination of Ariga in view of Gabriella above, see also claim 6 of Gabriella).

Regarding Claim 46, Ariga in view of Gabriella as modified above teaches wherein, step e) data from pre-simulated impression topographies are used, whereby these data are stored in at least a memory or a database (see Figs. 7, 8 and claim 6 of Gabriella).  

Regarding Claim 47, Ariga in view of Gabriella as modified above teaches wherein, at least for step d) or e) artificial intelligence methods are used (see page 16, lines 9 - 27 of Gabriella describing association with artificial neural networks or genetic algorithms that is used in order to accelerate computation), which in a further step g) a correction takes place between the captured impression topographies and the simulated impression topographies (see Figs. 7, 8 of Gabriella illustrating comparison between experimental data and results of the simulation calibrated by using the geometry of the imprint and the indentation curve, thus reading on the invention as claimed).  

Regarding Claim 48, Ariga in view of Gabriella as modified above teaches wherein, an application of the method is also used for anisotropic workpiece samples, wherein, at least yield strength/strain limit, tensile strength, ductility or elongation at fracture, can be determined (see page 9 line 14 - 26, page 15, lines 7 - 23 and claim 8 of Gabriella).  

Regarding Claim 49, Ariga in view of Gabriella as modified above teaches wherein, at least the case of rolled, extruded, cast or drawn workpiece samples, direction-dependent properties of the material can be measured (see page 15, lines 7 - 23 of Gabriella describing anisotropy of the material and determining properties of the material in relation to the direction, see also extruded material used in Example 1 at page 20, lines 16 - 23 of Gabriella, thus reading on the invention as claimed), or that one measurement of the measuring method per workpiece sample takes less than 14 seconds.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following relevant arts:
Miyakura Jota (JP 2015078860 A) teaches hardness tester and hardness testing method including a control unit that utilizes model edge image generation and pattern matching means against the model.
Han et al. (US 2017/0370895 A1) teaches Nano-indentation test to determine mechanical properties of samples by utilizing comparison plot between lab data and numerical modeling results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861